Citation Nr: 9917881	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-41 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include mechanical low back pain secondary to lumbarization 
of the first sacral segment, cervical degenerative joint 
disease with significant radiculopathy, a thoracic spine 
disorder, and bilateral subacromial impingement of the 
shoulders with associated right bicepital tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active military duty from March 1970 to 
July 1991.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Ft. 
Harrison, Montana (hereinafter RO).

A rating decision dated in February 1999, denied entitlement 
to service connection for right sided upper and lower 
numbness.  The Board accepts the informal hearing 
presentation dated in June 1999, by the veteran's 
representative as a notice of disagreement to this issue.  
Accordingly, the Board refers this issue to the RO for the 
issuance of a statement of the case, as well as providing the 
veteran with instructions on how to perfect his appeal.  


FINDING OF FACT

There is no medical evidence showing a nexus between the 
veteran's current back disorders and service.


CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
disorder, to include mechanical low back pain secondary to 
lumbarization of the first sacral segment, cervical 
degenerative joint disease with significant radiculopathy, a 
thoracic spine disorder, and bilateral subacromial 
impingement of the shoulders with associated right bicepital 
tendonitis, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal a muscle strain 
of the right latissimus muscle in August 1970.  In July 1972, 
the veteran complained of pain in both shoulders and back for 
the previous two days.  He stated he had not lifted or 
strained his back, but both shoulders and the back hurt when 
he stooped low.  On examination, the paraspinous muscles were 
tender on the right.  The diagnoses included muscle strain.  
Thereafter, in March 1976, the veteran complained of low back 
pain and left leg numbness.  Straight leg raising was 
negative.  The diagnosis was muscle spasm with nerve root 
irritation at the L4, L5 levels versus a small herniated 
nucleus pulposus.  The veteran complained of low back pain in 
April 1979, which was not associated with trauma.  A history 
of back pain in the past was reported.  Pain on pressure over 
the lumbosacral spine was shown, and straight leg raising was 
positive at 40 degrees on the left leg.  There was no 
evidence of neurological deficits.  The diagnosis was back 
pain.  

The veteran complained of pain in his right shoulder for the 
previous 3 weeks in June 1985.  On examination, no swelling 
or erythema was found.  Range of motion was restricted in 
abduction to not greater than 90 degrees.  X-rays should no 
abnormalities.  The diagnosis was muscle strain.  A clinical 
note dated in November 1986, noted a recurrence of mid, post, 
and upper thoracic pain and stiffness.  The veteran reported 
no trauma to the area, but stated he had weakness in his 
arms.  On examination, midline and paravertebral spasm was 
found.  The diagnosis was post thoracic strain.  On follow-up 
examination 2 days later, there were no symptoms.  The 
diagnosis was resolved strain.  X-rays of the veteran's left 
shoulder in January 1989, reported no significant bony 
abnormality.  Periodic missile duty examinations dated in 
1970, 1971, 1973, 1975, 1979, 1983, and 1989 reported no 
abnormalities of the spine.  On his retirement examination 
dated in September 1990, the veteran stated that he did not 
have recurrent back pain or a painful shoulder.  The 
examination was negative for any abnormalities of the spine.  

Subsequent to service discharge, the veteran was afforded a 
VA examination dated in December 1991.  The veteran reported 
pain between his shoulders and the posterior of the left 
shoulder.  It was reported that "[t]his has never been 
associated with lumbosacral symptoms at all."  There was no 
injury reported.  It was noted that the examination of the 
back was limited to the left shoulder and towards the 
scapula.  The examiner noted that the veteran was very well 
muscled and "may well have pulled these muscles during 
weightlifting exercises.  Regardless, he does have a distinct 
myositis in the posterior deltoid trapezius region on the 
left."  The diagnoses included left shoulder myositis, 
chronic.  

The veteran testified at a personal hearing before the RO in 
November 1993, that he injured his back in service when 
attempting to close a silo blast valve in approximately 1972.  
The veteran stated that x-rays of his back were conducted and 
he was given medication.  He stated that he had spasm in his 
back, more on the right.  The veteran testified that he 
currently experienced pain in his low back and below his 
shoulders that was constant and hindered his work.

At a VA examination conducted in August 1997, the veteran 
reported a history of a neck, and mid and low back injury 
while in service in 1974.  At the time of the examination, he 
complained of dull intermittent pain, with radiation into his 
upper thoracic region between the shoulder blades, as well as 
sharp intermittent pain in his low back that radiated into 
his right sacroiliac joint.  The clinical impression was 
cervical degenerative disc disease without significant 
radiculopathy, a normal thoracic examination, and mechanical 
low back pain, secondary to lumbarization of the first sacral 
segment.  X-rays of the cervical spine indicated early 
cervical degenerative disc disease at C5-6 level.  X-rays of 
the thoracic spine were negative for any abnormalities.  X-
rays of the lumbar spine indicated lumbarization of the first 
sacral segment with associated right sided alar facet joint 
with sclerosis.  The veteran further complained of a dull 
intermittent pain over the anterior aspect of his shoulders, 
exacerbated with overhead motion.  He noted that his right 
shoulder was more symptomatic than his left shoulder.  The 
clinical impression was bilateral subacromial impingements of 
the shoulders with associated right bicepital tendinitis.  X-
ray of the left shoulder indicated impingement syndrome with 
associated osteoarthritic degenerative changes of his 
acromioclavicular joint.  X-rays of the right shoulder showed 
subacromial impingement.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

For the reasons discussed below, the Board finds that the 
veteran's claim for entitlement to service connection for a 
back disorder, to include mechanical low back pain secondary 
to lumbarization of the first sacral segment, cervical 
degenerative joint disease with significant radiculopathy, a 
thoracic spine disorder, and bilateral subacromial 
impingement of the shoulders with associated right bicepital 
tendonitis, is not well grounded.  Although the RO did not 
specifically state that it denied the veteran's claim on the 
basis that it was not well grounded, the Board concludes that 
this was not prejudicial to the veteran.  See Edenfield v. 
Brown, 8 Vet. App 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Consideration has been given to the veteran's testimony 
before the RO as discussed above.  The veteran's lay 
testimony is competent to establish the occurrence of an 
injury to his back and shoulders in the early 1970's.  His 
sworn testimony and other statements are not competent 
evidence, however, to establish the etiology of his current 
back disorders.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current back disorders are the result 
of any injury over two decades ago.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The veteran's service medical records reveal episodic 
complaints of back and shoulder pain.  Nevertheless, on the 
veteran's retirement examination, no abnormalities of the 
spine were shown.  Subsequent to service discharge, VA 
examinations have reported current findings of back 
disorders.  Nevertheless, the fact remains that there is no 
competent evidence on file linking the veteran's current back 
disorders to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  The 
Board notes that in June 1997, the RO requested that the 
veteran provide evidence of any treatment for his back 
subsequent to 1993, to assist the veteran in the development 
of this claim.  However, the veteran failed to respond.  As 
there is no evidence which provides the required nexus 
between military service and the current back disorders, 
service connection for a back disorder, to include mechanical 
low back pain secondary to lumbarization of the first sacral 
segment, cervical degenerative joint disease with significant 
radiculopathy, a thoracic spine disorder, and bilateral 
subacromial impingement of the shoulders with associated 
right bicepital tendonitis, is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).


ORDER

The claims of entitlement to service connection for a back 
disorder, to include mechanical low back pain secondary to 
lumbarization of the first sacral segment, cervical 
degenerative joint disease with significant radiculopathy, a 
thoracic spine disorder, and bilateral subacromial 
impingement of the shoulders with associated right bicepital 
tendonitis, is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

